Exhibit 10.40.1

FIRST AMENDMENT TO LEASE

THIS IS AN AMENDMENT (“Amendment”) made this 3rd day of March, 2008, between
PAINTERS’ CROSSING THREE ASSOCIATES, L.P. (“Landlord”) and ENDO PHARMACEUTICALS
INC. (“Tenant”).

WITNESSETH:

WHEREAS, the parties entered into the Lease Agreement dated January 19, 2007
(“Original Lease”) for approximately 48,600 +/- square feet of space known as
Painters’ Crossing Three Building (“Demised Premises”), located at 300 Endo
Boulevard, Painters’ Crossing Office Campus (“Campus”), Chadds Ford, Delaware
County, Commonwealth of Pennsylvania; and

WHEREAS, the parties wish to confirm the Commencement Date of the Lease and,
subject to the terms and conditions of the Lease and the terms and conditions
set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and intending to be legally bound hereby, agree as
follows:

1. The “Commencement Date” of the Lease is hereby confirmed to be April 1, 2008.

2. The “Term” of the Lease shall be for ten (10) years beginning April 1, 2008
and ending March 31, 2018. Tenant has no options to purchase the Demised
Premises and no option to renew the Lease.

3. Early Occupancy.

If the Demised Premises are ready for occupancy prior to the Commencement Date,
Tenant may occupy the Demised Premises under the following terms and conditions:

        a. Rent shall not be due and payable until April 1, 2008 except Tenant
shall assume all costs for utilities within and to the Demised Premises upon the
date of Early Occupancy; and

        b. The first month’s rent shall be paid prior to occupancy; and

        c. All terms and provisions of the Lease shall be applicable to Tenant’s
occupancy during the period prior to the Commencement Date specified in the
Lease; and

        d. Landlord shall be in receipt of a signed First Amendment to Lease and
a copy of Tenant’s insurance certificate for the Demised Premises.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto duly executed this Amendment to
the Lease the day and year first above written.

 

SEALED AND DELIVERED IN THE PRESENCE OF:

                LANDLORD:         PAINTERS’ CROSSING THREE ASSOCIATES, L.P.     
   By:   Henderson P.O.C. Three, LLC, General Partner WITNESS:   /s/ John B.
Condon       By:   /s/ Wilbur C. Henderson                 Wilbur C. Henderson,
Manager         TENANT:         ENDO PHARMACEUTICALS INC. ATTEST:   /s/ Caroline
B. Manogue       By:   /s/ Nancy J. Wysenski   Name: Caroline B. Manogue        
      Nancy J. Wysenski   Title:   Executive Vice President               COO  
            Chief Legal Officer and Secretary        